DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17, 19-21 allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

For claim 1, Beard discloses A computing system, comprising: a producer comprising a first processing element configured to generate processed data (Beard: Fig. 2, first processing device 202; "FIG. 2 is a simplified diagram of a data processing system 200. By way of example, system 200 comprises first processing device 202 and second processing device 204 that are coupled by an interconnect structure 206" (paragraph 0034)); a producer cache configured to store the processed data generated by the producer (Beard: Fig. 2, cache 208; "First processing device 202 includes at least one cache 208 together with a cache controller 210." (paragraph 0034)); a consumer comprising a second processing element configured to receive and process the processed data generated by the producer (Beard: Fig. 2, second processing device 204); and a consumer cache configured to store the processed data generated by the consumer (Beard: Fig. 2, cache 212).


wherein the producer is configured to, in response to receiving a stash cache maintenance operation (stash-CMO), perform a direct cache transfer (DCT) to transfer the processed data from the producer cache to the consumer cache.

	Claims 2-9 are allowed based on dependency from claim 1.

	For claim 10, Beard discloses A method, comprising: generating processed data at a producer comprising a first hardware processing element  (Beard: Fig. 2, first processing device 202; "FIG. 2 is a simplified diagram of a data processing system 200. By way of example, system 200 comprises first processing device 202 and second processing device 204 that are coupled by an interconnect structure 206" (paragraph 0034)); storing the processed data in a producer cache  (Beard: Fig. 2, cache 208; "First processing device 202 includes at least one cache 208 together with a cache controller 210." (paragraph 0034)); a consumer comprising a second processing element configured to receive and process the processed data generated by the producer (Beard: Fig. 2, second processing device 204); and a consumer cache configured to store the processed data generated by the consumer (Beard: Fig. 2, cache 212).

For claim 10, the prior art does not disclose the following limitations when combined with the other recited limitations:
Performing, in response to receiving a stash-CMO, a DCT to transfer the processed data from the producer cache to the consumer cache;

Storing the processed data generated by the consumer in the consumer cache.

Claims 11-17, 19-20 are allowed based on dependency from claim 1.

	For claim 21, Beard discloses A computing system, comprising: a producer comprising a first processing element configured to generate processed data (Beard: Fig. 2, first processing device 202; "FIG. 2 is a simplified diagram of a data processing system 200. By way of example, system 200 comprises first processing device 202 and second processing device 204 that are coupled by an interconnect structure 206" (paragraph 0034)); a producer cache configured to store the processed data generated by the producer (Beard: Fig. 2, cache 208; "First processing device 202 includes at least one cache 208 together with a cache controller 210." (paragraph 0034)); a consumer comprising a second processing element configured to receive and process the processed data generated by the produce (Beard: Fig. 2, second processing device 204); a consumer cache configured to store the processed data generated by the consumer, (Beard: Fig. 2, cache 212).

For claim 21, the prior art does not disclose the following limitations when combined with the other recited limitations:
wherein the producer is configured to, in response to receiving a stash cache maintenance operation (stash-CMO), perform a direct cache transfer (DCT) to transfer the processed data from the producer cache to the consumer cache, wherein .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/GAUTAM SAIN/Primary Examiner, Art Unit 2135